BRETT, Judge
(dissenting) :
I must respectfully dissent to this decision for the reason the evidence fails to prove that the two capsules were under defendant’s dominion and control, even assuming that he had knowledge of the presence of the capsules. The testimony is conflicting as to when the yellow box, containing the capsules, was thrown out the window; and the possession is left to conjecture. The circumstantial evidence, alluded to by the Attorney General in an effort to support this conviction, is thin to say the least. See: Riggs v. State, Okl.Cr., 486 P.2d 643 (1971); and Brown v. State, Okl.Cr., 481 P.2d 475 (1971). The record shows this defendant is sixteen years of age and consequently he should be assured the full protection of the law in an effort to prevent his becoming a full-fledged criminal. Also, the fact that he was convicted on a forgery charge, which is on appeal to this Court, should not be a factor in deciding this appeal.